DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2020 and 03/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 5 is objected to because the limitation “a traction battery…an the second component terminal, wherein the method…”.  It is suggested to clearly recite the limitation is comprised within the electrical on-board power system.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “the second switch is opened as soon as the transportation vehicle is stationary” is unclear as to whether it is part of the claimed method, or it is part of the function of the electrical on-board power system for an electrically driven transportation vehicle.  It is suggested to amend the limitation to “the method further comprising: opening the second switch as soon as the transportation vehicle is stationary”, for example. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by IIDA (EP 3046198 A1) (hereinafter rejection based on provided English machine translation).
Regarding claims 1 and 8, IIDA discloses an electrical on-board power system for an electrically driven transportation vehicle (e.g. Fig. 1), the electrical on-board power system comprising: 
a traction battery (e.g. Fig. 1: 10) having a first battery terminal and having a second battery terminal for providing a high voltage (e.g. Fig. 1: PL, NL); 
a first current path (e.g. Fig. 1: PL) between the first battery terminal and a first component terminal for a high-voltage component (e.g. Fig. 1: terminals of boosting circuit 23 and inverter 25), and a second current path between the second battery terminal and a second component terminal for the high-voltage component (e.g. Fig. 1: terminals of boosting circuit 23 and inverter 25), 
wherein an electrical or electromagnetic first switch (e.g. SMR-B, SMR-G) is connected in the first current path and an electrical or electromagnetic second switch (e.g. SMR-B, SMR-G) is connected in the second current path; and 
a DC-to-DC voltage converter (e.g. Fig. 1: 40) connected at output to a low-voltage system (e.g. Fig. 1: 41), wherein a first input of the DC-to-DC voltage converter is connected to a first tap in the first current path between the first battery terminal and the first switch (e.g. Fig. 1: negative terminal of 40), and 
wherein a second input of the DC-to-DC voltage converter is connected to a second tap in the second current path between the second switch and the second component terminal (e.g. Fig. 1: positive terminal of 40).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over IIDA (EP 3046198 A1) (hereinafter rejection based on provided English machine translation) in view of Mahmoud et al. (US 2020/0324719 A1).
Regarding claim 2, IIDA fails to disclose, but Mahmoud teaches the DC-to-DC voltage converter is a DC-to-DC voltage converter with galvanic isolation (e.g. Fig. 3A: isolation switch 307 & [0034]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of IIDA with the teachings of Mahmoud to connect the DC/DC converter to the vehicle system with an isolation switch so as to enhance safety protection.  
Regarding claim 3, Mahmoud teaches a first fuse element is connected between the first tap on the first current path and the first input of the DC-to-DC voltage converter (e.g. Fig. 3A: fuses 314; since every load of the system has its own fuse to protect its corresponding electronic components, it would have been obvious to put a fuse between the battery and the DC/DC converter so as to protect the accessory load). 
Regarding claim 4, Mahmoud teaches a second fuse element is connected between the first switch and the first component terminal in the first current path (e.g. Fig. 3A: 314).  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over IIDA (EP 3046198 A1) (hereinafter rejection based on provided English machine translation) in view of EL-Refaie et al. (US 2012/0126733 A1).
Regarding claim 5, IIDA discloses a method for operating the electrical on-board power system for an electrically driven transportation vehicle (e.g. Fig. 1), wherein a traction battery has a first battery terminal and has a second battery terminal for providing a high voltage, a first current path between the first battery terminal and a first 18268955_1.docx12component terminal for a high-voltage component, and a second current path between the second battery terminal and a second component terminal for the high-voltage component, wherein an electrical or electromagnetic first switch is connected in the first current path and an electrical or electromagnetic second switch is connected in the second current path, a DC-to-DC voltage converter connected at output to a low-voltage system, wherein a first input of the DC-to-DC voltage converter is connected to a first tap in the first current path between the first battery terminal and the first switch, and wherein a second input of the DC-to-DC voltage converter is connected to a second tap in the second current path between the second switch and the second component terminal (see rejection of claim 1).
IIDA fails to disclose, but EL-Refaie teaches the method comprises detecting a fault occurring in the high-voltage component; and switching the first switch into the off state in response to the detected fault (e.g. [0018, 0024]: decouple power source 50, 58 from power converter or inverter 62 by contactors C1, C2).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of IIDA with the teachings of EL-Refaie to decouple the power from the motor so as to prevent damage to the power source.  
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846